Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 1 of 21 PageID #: 1




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

  MICHAEL SKRZECZKOSKI, Individually                    Case No:
  and on behalf of all others similarly situated,
                                                        CLASS ACTION COMPLAINT FOR
          Plaintiff,                                    VIOLATIONS OF THE FEDERAL
                                                        SECURITIES LAWS
          v.
                                                        JURY TRIAL DEMANDED
  INTELLIGENT SYSTEMS
  CORPORATION, J. LELAND STRANGE,
  MATTHEW A. WHITE, A. RUSSEL
  CHANDLER III, PHILLIP H. MOISE, and
  PARKER H. PETIT,

          Defendants.

       Plaintiff Michael Skrzeczkoski (“Plaintiff”), individually and on behalf of all other

persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through his attorneys, which included, among other things, a

review of the Defendants’ public documents, conference calls and announcements made by

Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

releases published by and regarding Intelligent Systems Corporation (“Intelligent Systems” or the


                                                    1
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 2 of 21 PageID #: 2




“Company”), and information readily obtainable on the Internet. Plaintiff believes that substantial

evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

discovery.

                                  NATURE OF THE ACTION

       1.      This is a class action on behalf of persons or entities who purchased or otherwise

acquired publicly traded Intelligent Systems securities from January 23, 2019 through May 29,

2019, inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

Defendants’ violations of the federal securities laws under the Securities Exchange Act of 1934

(the “Exchange Act”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act (15 U.S.C. §78aa).

       4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the alleged misstatements entered and subsequent

damages took place in this judicial district.

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




                                                  2
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 3 of 21 PageID #: 3




                                           PARTIES

       6.     Plaintiff, as set forth in the accompanying certification, incorporated by reference

herein, purchased Intelligent Systems securities during the Class Period and was economically

damaged thereby.

       7.     Defendant Intelligent Systems purports to primarily engaged in the business of

providing technology solutions and processing services to the financial technology and services

market. Intelligent Systems is incorporated in Georgia and its principal executive offices are

located at 4355 Shackleford Road, Norcross, Georgia 30093. The Company’s stock trades on the

NYSE American under the ticker symbol “INS.”

       8.     Defendant J. Leland Strange (“Strange”) has served as the Company’s President

since 1983 and its Chief Executive Officer (“CEO”) and Chairman of the Board since 1985.

       9.     Defendant Matthew A. White (“White”) has served as the Company’s Chief

Financial Officer and Secretary since January 2019.

       10.    Defendant A. Russell Chandler III (“Chandler”) has served as a Director of the

Company since 2017.

       11.    Defendant Phillip H. Moise (“Moise”) has served as a Director of the Company

since 2013.

       12.    Defendant Parker H. Petit (“Petit”) has served as a Director of the Company since

1996. Defendant Parker is a member of Intelligent Systems’ Audit Committee and was CEO of

the MiMedx Group, Inc (“MiMedx Group”) from February 2009 until June 2018.

       13.    Defendants Strange, White, Chandler, Moise, and Petit are collectively referred to

herein as the “Individual Defendants.”

       14.    Each of the Individual Defendants:



                                               3
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 4 of 21 PageID #: 4




               (a)    directly participated in the management of the Company;

               (b)    was directly involved in the day-to-day operations of the Company at the

                      highest levels;

               (c)    was privy to confidential proprietary information concerning the Company

                      and its business and operations;

               (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

               (e)    was directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

               (f)    was aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

               (g)    approved or ratified these statements in violation of the federal securities

                      laws.

       15.     Intelligent Systems is liable for the acts of the Individual Defendants and its

employees under the doctrine of respondeat superior and common law principles of agency

because all of the wrongful acts complained of herein were carried out within the scope of their

employment.

       16.     The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to Intelligent Systems under respondeat superior and agency

principles.

       17.     Defendants Intelligent Systems and the Individual Defendants are collectively

referred to herein as “Defendants.”



                                               4
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 5 of 21 PageID #: 5




                               SUBSTANTIVE ALLEGATIONS
                          Materially False and Misleading Statements

       18.     After the close of the market on January 22, 2019, Intelligent Systems issued a press

release with its preliminary financial results for the year ended December 31, 2018 (the “January

22, 2019 Press Release”). A copy of the January 22, 2019 Press Release was attached to a Form

8-K that the Company filed with the SEC on the same day. That Form 8-K was signed by

Defendant Strange.

       19.     In the January 22, 2019 Press Release, Defendant Strange commented: “Given the

significant growth experienced by Intelligent Systems in 2018 over the 2017 year, I thought it

prudent to provide shareholders and interested parties an early preliminary look at the 2018

financial results rather than waiting for our 10-K filing that will not come for a couple of months.”

       20.     The January 22, 2019 Press Release further stated:

       Total revenues are estimated to be approximately $20,000,000 for the year
       representing growth of 115 percent compared to 2017.

       Income (loss) from operations is expected to be approximately $6,000,000 for the
       year compared to a loss from operations of $1,403,000 in the prior year.

(emphasis in original).

       21.     On March 13, 2019, Intelligent Systems issued a press release announcing its

financial results for the three and twelve months ended December 31, 2018 (the “March 13, 2019

Press Release”). A copy of the March 13, 2019 Press Release was attached to a Form 8-K that the

Company filed with the SEC on the same day. That Form 8-K was signed by Defendant White.

       22.     The March 13, 2019 Press Release stated:

        Total revenues of $6,054,000 and $20,100,000 in the three and twelve month periods,
       respectively, represented growth of 138 percent and 119 percent, respectively, as compared
       to the same periods in 2017.

       Income (loss) from operations was $2,268,000 and $6,142,000 for the three and twelve

                                                 5
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 6 of 21 PageID #: 6




       month periods, respectively, compared to a loss from operations of $704,000 and
       $1,502,000, respectively, in the comparable prior year periods.

       Net income (loss) was $2,427,000 and $6,244,000 for the three and twelve month periods,
       respectively, compared to a net loss of $650,000 in the comparable prior year quarter and
       net income of $374,000 in the comparable prior year.”

(emphasis in original).

       23.     On March 13, 2019, Intelligent Systems also filed its annual report on Form 10-K

for the year ended December 31, 2018 with the SEC (the “2018 10-K”) that confirmed the financial

results that the Company announced. The 2018 10-K was signed by Defendants Strange, White,

Chandler, Moise, and Petit. The 2018 10-K also contained signed certifications pursuant to the

Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Strange and White attesting to the accuracy

of financial reporting, the disclosure of any material changes to the Company’s internal controls

over financial reporting, and the disclosure of all fraud.

       24.     The 2018 10-K further stated that the Company’s internal control over

financial reporting was effective:

       The company’s management evaluated the effectiveness of the company’s internal
       control over financial reporting as of December 31, 2018. In making this evaluation,
       management used the criteria set forth by the Committee of Sponsoring
       Organizations (“COSO”) of the Treadway Commission in Internal Control –
       Integrated Framework. Based on our evaluation management believes that, as of
       December 31, 2018, the company’s internal control over financial reporting is
       effective based on those criteria.

       25.     Regarding related-party transactions, the 2018 10-K only stated:

       The lease on our headquarters and primary facility at 4355 Shackleford Road,
       Norcross, Georgia is held by ISC Properties, LLC, an entity controlled by J. Leland
       Strange, our Chairman and Chief Executive Officer. Mr. Strange holds a 100%
       ownership interest in ISC Properties, LLC. We paid ISC Properties, LLC $210,000
       in both years ending December 31, 2018 and 2017.

       Please refer to the subsection entitled “Proposal 1 - The Election of One Director -
       Nominee” in the Proxy Statement referred to in Item 10 for information regarding
       the independence of the company’s directors. This information is incorporated into
       this Item 13 by reference.

                                                  6
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 7 of 21 PageID #: 7




       26.    On April 12, 2019, Intelligent Systems filed a Proxy Statement for its annual

meeting of shareholders to be held May 23, 2019 (the “2019 Proxy Statement”). The 2019 Proxy

Statement gave the following description of Defendant Petit’s background:

       Parker (Pete) H. Petit has served as a director since 1996. Mr. Petit is the President
       of The Petit Group, a private investment company. Mr. Petit was previously the
       CEO of MiMedx Group, Inc., an integrated developer, manufacturer and marketer
       of bio-material based products. Mr. Petit served as Chairman of the Board and Chief
       Executive Officer of Matria Healthcare, Inc., a comprehensive disease management
       services company from 1996 to 2008. The Board considered Mr. Petit’s extensive
       experience as a successful entrepreneur and as an executive and member of the
       board of directors of several publicly traded technology and healthcare companies,
       as well as his familiarity with the company since 1996 in determining that he should
       serve as a director of the company. The Board has determined that Mr. Petit is an
       independent director under the applicable rules of NYSE American.

       27.    The 2019 Proxy Statement also stated that the Board determined that Defendant

Petit, who serves on the Company’s Audit Committee, was a financial expert:

       All members of the Audit Committee currently meet the applicable independence
       and qualifications standards of the NYSE American. The Board has determined that
       Mr. Petit is a financial expert as defined by the rules of the SEC, and is financially
       sophisticated as defined in the listing standards of NYSE American. The Board
       based this determination, in part, on Mr. Petit’s experience in actively supervising
       senior financial and accounting personnel and in overseeing the preparation of
       financial statements as the chief executive officer and chairman of publicly-traded
       companies.

       28.    On April 22, 2019, Intelligent Systems issued a press release announcing its

preliminary financial results for the quarter ended March 31, 2019 (the “April 22, 2019 Press

Release”). A copy of the April 22, 2019 Press Release was attached to a Form 8-K that the

Company filed with the SEC on the same day. That Form 8-K was signed by Defendant White.

       29.    In the April 22, 2019 Press Release, Defendant Strange commented:

       We are pleased to report preliminary first quarter 2019 revenues of about $7 million
       and preliminary income from operations of $2.5 to $2.7 million. This is
       significantly higher than the 1st quarter of 2018 for both revenue and operating
       profit. Professional services continue to make up a large portion of our current
       revenue as we have more demand for the expertise of our CoreCard team than hours
       available. We continue to grow and train to be better able to meet the demands of

                                                7
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 8 of 21 PageID #: 8




       our customers.

       30.     The April 22, 2019 Press Release further stated:

       Total revenues are expected to be $6,966,000 for the quarter compared to revenue
       of $4,058,000 in the first quarter of 2018, an increase of 72 percent.

       In the following table, revenue is disaggregated by type of revenue for the three
       months ended March 31, 2019 and 2018:

       Three months ended March 31, (in thousands) 2019      2018
       __________________________________________________________________
       License                                     $ 800     $    95
       Professional services                        3,964      2,109
       Processing and maintenance                   1,811      1,624
       Third party                                    391        230
       Total                                       $6,966    $ 4,058

       Income from operations is expected to be between $2,500,000 and $2,700,000 for
       the quarter compared to income from operations of $821,000 in the first quarter of
       2018.

(emphasis in original).

       31.     On May 3, 2019, Intelligent Systems issued a press release announcing its financial

results for the quarter ended March 31, 2019 (the “May 3, 2019 Press Release”). A copy of the

April 22, 2019 Press Release was attached to a Form 8-K that the Company filed with the SEC on

the same day. That Form 8-K was signed by Defendant White.

       32.     In the May 3, 2019 Press Release, Defendant Strange commented:

       We re-affirm our previously reported preliminary first quarter 2019 revenues of
       about $7 million (actual $6,966,000) and preliminary income from operations of
       $2.5 to $2.7 million (actual $2,605,000) representing significant growth from the
       same period last year and a good increase from the fourth quarter of 2018. This is
       significantly higher than the first quarter of 2018 for both revenue and operating
       profit affirming the progress we made during the last year.

       33.     The May 3, 2019 Press Release further stated:

       Total revenues of $6,966,000 in the three month period represented growth of 72
       percent compared to the same period in 2018. In the following table, revenue is
       disaggregated by type of revenue for the three months ended March 31, 2019 and
       2018:

                                               8
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 9 of 21 PageID #: 9




       Three months ended March 31, (in thousands) 2019      2018
       __________________________________________________________________
       License                                     $ 800     $    95
       Professional services                        3,964      2,109
       Processing and maintenance                   1,811      1,624
       Third party                                    391        230
       Total                                       $6,966    $ 4,058


Income from operations was $2,605,000 for the quarter compared to income from operations of
$821,000 in the comparable prior year quarter.

Net income was $2,072,000 for the quarter compared to net income of $893,000 in the
comparable prior year quarter.

(emphasis in original).

       34.     On May 3, 2019, Intelligent Systems also filed its quarterly report on Form 10-Q

for the quarter ended March 31, 2019 with the SEC (the “1Q 2019 10-Q”) that confirmed the

financial results that the Company announced. The 1Q 2019 10-Q was signed by Defendants

Strange and White and also contained certifications pursuant to SOX signed by those Defendants

that attested to the accuracy of financial reporting, the disclosure of any material changes to the

Company’s internal controls over financial reporting, and the disclosure of all fraud.

       35.     The 1Q 2019 10-Q further stated that the Company’s internal control over financial

reporting was effective:

       Based upon that evaluation, the Chief Executive Officer and Chief Financial
       Officer concluded that the company’s disclosure controls and procedures are
       effective. There were no significant changes in the company’s internal control over
       financial reporting or in other factors identified in connection with this evaluation
       that occurred during the period covered by this report that have materially affected,
       or are reasonably likely to materially affect, the company’s internal control over
       financial reporting.

36.    The statements contained in ¶¶18-35 were materially false and/or misleading because they

misrepresented and failed to disclose the following adverse facts pertaining to the Company’s

business, operations and prospects, which were known to Defendants or recklessly disregarded


                                                9
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 10 of 21 PageID #: 10




 by them. Specifically, Defendants made false and/or misleading statements and/or failed to

 disclose that: (1) Defendant Petit, the “financial expert” on the Company’s Audit Committee,

 engaged in accounting fraud as the CEO of MiMedx Group; (2) the Company’s CEO, Defendant

 Strange, engaged in undisclosed related-party transactions with Defendant Petit and others and

 had an undisclosed personal relationship with the Company’s auditor; (3) the Company had its

 employees set up or take control of shell companies in Asia so they could partake in undisclosed

 related-party transactions for the purpose of either fabricating revenue for the Company and/or

 siphoning money out of the Company; and (4) as a result, Defendants’ statements about Intelligent

 Systems’ business, operations, and prospects were materially false and/or misleading and/or

 lacked a reasonable basis at all relevant times.

                              THE TRUTH BEGINS TO EMERGE

        37.     On May 23, 2019, after market hours, MiMedx Group filed a Form 8-K with the

 SEC that stated that an investigation by its audit committee found that Defendant Petit engaged

 in accounting fraud when he was CEO of MiMedx Group:

        Non-Reliance on Financial Statements

        First, the Investigation revealed accounting irregularities regarding the recognition
        of revenue under generally accepted accounting principles (“GAAP”). The Audit
        Committee, with the concurrence of management, concluded that the Company’s
        previously issued consolidated financial statements and financial information
        relating to each of the fiscal years ended December 31, 2012, 2013, 2014, 2015 and
        2016 and each of the interim periods within such years, along with the unaudited
        condensed consolidated financial statements included in the Company’s Quarterly
        Reports on Form 10-Q for the quarters ended March 31, 2017, June 30, 2017 and
        September 30, 2017, would need to be restated. The determination of the need to
        restate was based on the findings as of June 2018 presented to the Audit Committee,
        which were primarily focused on the accounting treatment afforded to the sales and
        distribution practices with respect to two distributors. The evidence demonstrated
        that former members of senior management employed certain implicit
        arrangements, which resulted in a course of dealing that superseded the explicit
        terms of the contracts, and that the Company improperly recognized revenue from
        these two distributors.

                                                    10
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 11 of 21 PageID #: 11




       Former Members of Management Disregarded Revenue Recognition Rules under
       Generally Accepted Accounting Principles
       Second, the Investigation found evidence that demonstrated, among other things,
       that former members of senior management, including Mr. Petit, the Company’s
       former Chief Operating Officer, William C. Taylor, the Company’s former Chief
       Financial Officer, Michael J. Senken, and the Company’s former Controller, John
       Cranston, were aware of the Company’s course of dealing with its largest
       distributor and that this course of dealing was inconsistent with the explicit terms
       of the contract. Former members of senior management were also aware that this
       course of dealing included detailed procedures, established as early as 2012, to
       determine when the distributor would pay for the Company’s products.

                                        *      *       *

       Material Misstatements and Omissions to Several Key Stakeholders and Regulators
       Fourth, the Investigation found that the evidence demonstrated that after questions
       began to be raised regarding the Company’s accounting practices, Messrs. Petit,
       Taylor, Senken and Cranston made material misstatements and omissions about the
       Company’s course of dealing with its largest distributor, as well as the Company’s
       corresponding revenue recognition practices, to a number of key stakeholders and
       regulators, including the Division of Corporation Finance of the U.S. Securities and
       Exchange Commission (the “SEC”), the Board, the Audit Committee and the
       Company’s outside auditors. These included:

              •   … Messrs. Petit, Taylor, Senken and Cranston did not disclose to the
                  Audit Committee or the Company’s outside auditors that the Company
                  routinely issued credits to the distributor for lost, damaged or missing
                  tissues, nor did they disclose that the distributor only paid the Company
                  for a tissue after it had sold that tissue to its customer.

              •   On multiple occasions, Messrs. Petit, Senken and Cranston signed
                  letters to the Company’s outside auditors misrepresenting that the
                  Company had no side deals or other arrangements that had not been
                  disclosed to the outside auditors.

              •   In November 2016, after two former employees alleged that the
                  Company had engaged in channel stuffing and improper revenue
                  recognition practices, Messrs. Petit and Senken signed a letter to the
                  Company’s outside auditors misrepresenting that they had no
                  knowledge of any allegations of fraud affecting the Company made by
                  current or former employees.

              •   In early 2017, after the Audit Committee had retained counsel to
                  investigate the allegations made by these former employees, Mr. Petit


                                               11
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 12 of 21 PageID #: 12




                   forwarded to the Board a set of written responses in which counsel for
                   the Company’s largest distributor explicitly stated that it only paid the
                   Company for tissues after receiving payment from the distributor’s
                   customer. Mr. Petit misled the Board about the accuracy of the
                   information provided by the distributor’s counsel.

               •   Also in early 2017, the Company retained an outside expert to opine on
                   the appropriateness of the Company’s recognition of revenue from sales
                   to its largest distributor. Messrs. Petit, Senken and Cranston made
                   misrepresentations to the expert concerning the actual course of dealing
                   between the Company and its largest distributor.

               •   In early 2017, in letters signed by Mr. Senken, the Company responded
                   to comment letters received from the SEC’s Division of Corporation
                   Finance by misrepresenting that the Company’s largest distributor was
                   obligated to pay the Company, regardless of whether the distributor
                   resold the product. As noted above, the Company routinely issued
                   credits to the distributor for lost, damaged and missing tissues and
                   received payments from the distributor based on the tissues purchased
                   by the distributor’s customer.

               •   In early 2018, the Company’s former senior management prepared a
                   misleading memorandum to the Company’s outside auditors that
                   misrepresented key facts regarding the Company’s historical
                   relationship with its largest distributor, which were relevant to
                   determining the appropriate revenue recognition under GAAP.

               •   During a deposition, Mr. Petit falsely testified under oath that it was not
                   true that the Company’s largest distributor only paid the Company after
                   the distributor had received a purchase order from its customer.

        38.    Defendant Petit’s gross misconduct included overseeing an internal investigation

 that was conducted for the purpose of discrediting whistleblowers:

        Actions Taken Against Whistleblowers

        Further, the Investigation determined that the evidence demonstrated that Messrs.
        Petit and Taylor engaged in a pattern of taking action against employees who raised
        concerns about the Company’s practices, without conducting a thorough
        investigation of those concerns. Instead, Messrs. Petit and Taylor focused on
        disputing the employees’ allegations and on seeking to discredit or find wrongdoing
        by the persons raising the concerns that would justify re-assignment, discipline or
        termination. For example, after certain employees made allegations of improper
        accounting practices in late 2016, Mr. Petit directed and oversaw an internal
        investigation dubbed “Project Snow White” that focused on potential wrongdoing
        by these employees, rather than the merits of their allegations. As part of Project

                                                12
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 13 of 21 PageID #: 13




        Snow White, the secret video surveillance system referenced above was installed
        at Mr. Petit’s direction to record interviews that he, Mr. Taylor and other former
        members of management conducted of certain employees and those employee’s
        discussions amongst themselves without those employees’ knowledge or consent.
        The evidence showed that Mr. Petit directed that certain employees, whom he and
        other former members of senior management perceived to hold loyalty to an
        employee who had raised concerns about the Company’s practices, be terminated.

        39.     The MiMedx Group further stated that Defendant Petit’s behavior was so

 egregious that the possibility he would be elected to its board of directors made it difficult for it

 to engage an independent auditor:

        The Company’s auditor, Ernst & Young LLP, resigned from the engagement to
        audit the Company’s consolidated financial statements for the year ended
        December 31, 2017 citing a number of factors, some of which were related to the
        findings of the Investigation.

        The Company is working diligently to retain an independent auditor and regain
        compliance with the Company’s reporting obligations under applicable securities
        laws. The Audit Committee and management have interviewed firms as part of the
        selection process and have been told that either they could not complete their
        acceptance process until it was known whether Mr. Petit were to be elected to the
        Board, or if they did complete the acceptance process, they would have to reassess
        their decision to continue with the engagement. Therefore, the Company believes
        that if Mr. Petit were to be elected to the Board or if Mr. Petit were to be re-hired in
        any management capacity, there would be a very high risk that the Company could
        not engage a new auditor or any previously engaged auditor would resign.

        40.     On May 24, 2019, before market hours, Aurelius Value published a report entitled

 “INS: A Wolf in Pete’s Clothing.” The report discussed MiMedx Group’s disclosures concerning

 Defendant Petit and also accused the Company’s CEO, Defendant Strange, inter alia, of having

 engaged in undisclosed related-party transactions with Defendant Petit and others and of having

 an undisclosed personal relationship with INS’s auditor, Nicolas Cauley.

        41.     On this news, shares of Intelligent Systems fell $4.18 per share, or more than 10%,

 to close at $34.93 per share on May 24, 2019, damaging investors.

        42.     On May 30, 2019, before the market opened, Grizzly Research LLC issued a report

 entitled “Intelligent Systems Corp: Material Undisclosed Related Party Transactions Cast Doubt

                                                  13
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 14 of 21 PageID #: 14




 on the Integrity of Financial Statements.” The report presented evidence that “Intelligent Systems

 Corp. (INS) has its employees set up or take control of undisclosed shell companies in Asia, who

 then partake in undisclosed related party transactions with INS intended to either round-trip

 revenue back to INS or siphon money out of the company.” (emphasis in original). It further

 stated that “there is a possibility that all revenue growth since January 2018 has been a result of

 undisclosed round-trip transactions with Indian related parties.”

        43.     On this news, shares of Intelligent Systems fell $6.82 from the prior day’s closing

 price of $33.81 or over 20%, to close at $26.99 per share on May 30, 2019, further damaging

 investors.

        44.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

 in the market value of the Company’s common shares, Plaintiff and other Class members have

 suffered significant losses and damages.

                       PLAINTIFF’S CLASS ACTION ALLEGATIONS

        45.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than Defendants

 who acquired Intelligent Systems securities publicly traded on the NYSE American during the

 Class Period, and who were damaged thereby (the “Class”). Excluded from the Class are

 Defendants, the officers and directors of Intelligent Systems, members of the Individual

 Defendants’ immediate families and their legal representatives, heirs, successors or assigns and

 any entity in which Officer or Director Defendants have or had a controlling interest.

        46.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, Intelligent Systems securities were actively traded

 on the NYSE American. While the exact number of Class members is unknown to Plaintiff at this



                                                 14
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 15 of 21 PageID #: 15




 time and can be ascertained only through appropriate discovery, Plaintiff believes that there are

 hundreds, if not thousands of members in the proposed Class.

        47.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

        48.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

        49.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

        •       whether the Exchange Act were violated by Defendants’ acts as alleged herein;

        •       whether statements made by Defendants to the investing public during the Class

                Period misrepresented material facts about the financial condition and business of

                Intelligent Systems;

        •       whether Defendants’ public statements to the investing public during the Class

                Period omitted material facts necessary to make the statements made, in light of

                the circumstances under which they were made, not misleading;

        •       whether the Defendants caused Intelligent Systems to issue false and misleading

                SEC filings during the Class Period;

        •       whether Defendants acted knowingly or recklessly in issuing false and SEC filing

        •       whether the prices of Intelligent Systems’ securities during the Class Period were

                artificially inflated because of the Defendants’ conduct complained of herein; and


                                                  15
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 16 of 21 PageID #: 16




           •     whether the members of the Class have sustained damages and, if so, what is the

                 proper measure of damages.

           50.   A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as

 the damages suffered by individual Class members may be relatively small, the expense and

 burden of individual litigation make it impossible for members of the Class to individually redress

 the wrongs done to them. There will be no difficulty in the management of this action as a class

 action.

           51.   Plaintiff will rely, in part, upon the presumption of reliance established by the

 fraud-on-the-market doctrine in that:

           •     Intelligent Systems shares met the requirements for listing, and were listed and

                 actively traded on the NYSE American, a highly efficient and automated market;

           •     As a public issuer, Intelligent Systems filed periodic public reports with the SEC;

           •     Intelligent Systems regularly communicated with public investors via established

                 market communication mechanisms, including through the regular dissemination

                 of press releases via major newswire services and through other wide-ranging

                 public disclosures, such as communications with the financial press and other

                 similar reporting services; and

           •     Intelligent Systems was followed by a number of securities analysts employed by

                 major brokerage firms who wrote reports that were widely distributed and publicly

                 available.

           52.   Based on the foregoing, the market for Intelligent Systems securities promptly

 digested current information regarding Intelligent Systems from all publicly available sources and


                                                   16
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 17 of 21 PageID #: 17




 reflected such information in the prices of the shares, and Plaintiff and the members of the Class

 are entitled to a presumption of reliance upon the integrity of the market.

         53.     Alternatively, Plaintiff and the members of the Class are entitled to the

 presumption of reliance established by the Supreme Court in Affiliated Ute Citizens of the State

 of Utah v. United States, 406 U.S. 128 (1972), as Defendants omitted material information in their

 Class Period statements in violation of a duty to disclose such information as detailed above.

                                           COUNT I
           For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                    Against All Defendants
         54.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         55.     This Count is asserted against Defendants is based upon Section 10(b) of the

 Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         56.     During the Class Period, Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

         57.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

                 •      employed devices, schemes and artifices to defraud;

                 •      made untrue statements of material facts or omitted to state material facts

                        necessary in order to make the statements made, in light of the

                        circumstances under which they were made, not misleading; or




                                                  17
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 18 of 21 PageID #: 18




                •       engaged in acts, practices and a course of business that operated as a fraud

                        or deceit upon plaintiff and others similarly situated in connection with their

                        purchases of Intelligent Systems securities during the Class Period.

        58.     Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of Intelligent Systems were materially false and

 misleading; knew that such statements or documents would be issued or disseminated to the

 investing public; and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the securities laws. These

 defendants by virtue of their receipt of information reflecting the true facts of Intelligent Systems,

 their control over, and/or receipt and/or modification of Intelligent Systems’ allegedly materially

 misleading statements, and/or their associations with the Company which made them privy to

 confidential proprietary information concerning Intelligent Systems, participated in the fraudulent

 scheme alleged herein.

        59.      Individual Defendants, who are the senior officers and/or directors of the

 Company, had actual knowledge of the material omissions and/or the falsity of the material

 statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

 or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

 disclose the true facts in the statements made by them or other Intelligent Systems personnel to

 members of the investing public, including Plaintiff and the Class.

        60.     As a result of the foregoing, the market price of Intelligent Systems securities was

 artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

 Plaintiff and the other members of the Class relied on the statements described above and/or the

 integrity of the market price of Intelligent Systems securities during the Class Period in purchasing



                                                  18
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 19 of 21 PageID #: 19




 Intelligent Systems securities at prices that were artificially inflated as a result of Defendants’

 false and misleading statements.

         61.      Had Plaintiff and the other members of the Class been aware that the market price

 of Intelligent Systems securities had been artificially and falsely inflated by Defendants’

 misleading statements and by the material adverse information which Defendants did not disclose,

 they would not have purchased Intelligent Systems securities at the artificially inflated prices that

 they did, or at all.

         62.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.

         63.      By reason of the foregoing, Defendants have violated Section 10(b) of the 1934

 Act and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members

 of the Class for substantial damages which they suffered in connection with their purchase of

 Intelligent Systems securities during the Class Period.

                                             COUNT II
                          Violations of Section 20(a) of the Exchange Act
                                Against the Individual Defendants

         64.      Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

         65.      During the Class Period, the Individual Defendants participated in the operation

 and management of Intelligent Systems, and conducted and participated, directly and indirectly,

 in the conduct of Intelligent Systems’ business affairs. Because of their senior positions, they

 knew the adverse non-public information about Intelligent Systems’ misstatement of revenue and

 profit and false financial statements.




                                                  19
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 20 of 21 PageID #: 20




         66.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to Intelligent

 Systems’ financial condition and results of operations, and to correct promptly any public

 statements issued by Intelligent Systems which had become materially false or misleading.

         67.     Because of their positions of control and authority as senior officers, the

 Individual Defendants were able to, and did, control the contents of the various reports, press

 releases and public filings which Intelligent Systems disseminated in the marketplace during the

 Class Period concerning Intelligent Systems’ results of operations. Throughout the Class Period,

 the Individual Defendants exercised their power and authority to cause Intelligent Systems to

 engage in the wrongful acts complained of herein. The Individual Defendants therefore, were

 “controlling persons” of Intelligent Systems within the meaning of Section 20(a) of the Exchange

 Act. In this capacity, they participated in the unlawful conduct alleged which artificially inflated

 the market price of Intelligent Systems securities.

         68.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by Intelligent Systems.

                                     PRAYER FOR RELIEF

         WHEREFORE, plaintiff, on behalf of himself and the Class, prays for judgment and

 relief as follows:

         (a)     declaring this action to be a proper class action, designating plaintiff as Lead

 Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

 Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

         (b)     awarding damages in favor of plaintiff and the other Class members against all

 defendants, jointly and severally, together with interest thereon;



                                                 20
Case 1:19-cv-03949-ARR-CLP Document 1 Filed 07/09/19 Page 21 of 21 PageID #: 21




        (c)     awarding plaintiff and the Class reasonable costs and expenses incurred in this

 action, including counsel fees and expert fees; and

        (d)     awarding plaintiff and other members of the Class such other and further relief as

 the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

 Dated: July 9, 2019                          Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              By: /s/Phillip Kim
                                              Phillip Kim, Esq. (PK 9384)
                                              Laurence M. Rosen, Esq. (LR 5733)
                                              275 Madison Avenue, 34th Floor
                                              New York, NY 10016
                                              Telephone: (212) 686-1060
                                              Fax: (212) 202-3827
                                              Email: pkim@rosenlegal.com
                                                      lrosen@rosenlegal.com


                                              Counsel for Plaintiff




                                                21
